DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The information disclosure statements (IDSs) submitted on 04/03/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
4.	Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of US patent 11,218,418 in view of Huras et al. (US 2011/0145627 hereinafter referred to as Huras).
The patent does not explicitly teach the claimed “fault” for the first, second and third nodes. Hover, Huras teaches plurality failure condition for plurality of host computers determined as lock requesting host computers, and lock holding host computer (Huras [0029]and [0047]). Huras further teaches a failure condition for lock management element which is configured to facilitate lock requests (Huras [0024] [0022]). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the patent to include failover features in host computers and lock management element as disclosed by Huras, such inclusion helps to transfer lock ownership from failed node to available node, and to transfer the lock management role from a failed lock management element to a standby element without reconstructing lock information from failed host, and to continue the lock management at the standby (Huras [0024]). 



Instant application 17/646,480

Patent No.:   US 11, 218,418 
                             Claim 1 
         A non-transitory computer readable medium having stored thereon a sequence of instructions which, when executed by a processor performs a set of acts comprising: 
         receiving, at a witness process on a first node in a first fault domain, a request from a second node in a second fault domain to become an owner of a resource shared across the second fault domain and a third fault domain, wherein a third node in the third fault domain was previously established as the owner of the resource using the witness process and the witness process maintains an ownership state for the resource; 
    determining that the second node in the second fault domain should become the owner of the resource;
          transmitting an authorization from the witness process on the first node to the second node granting ownership of the resource to the second node; and 
     updating the ownership state for the resource at the witness process on the first node. 
















                     Claim 9
 A non-transitory computer readable medium having stored thereon a sequence of instructions which, when executed by a processor performs a set of acts comprising: 

operating a global witness process at a third node that communicates over a network to at least a first node and a second node in different clusters, 

wherein the global witness process can be checked by both the first and second nodes to determine whether either the first node or the second node becomes an owner of a resource; managing ownership of the resource shared across the different clusters using the global witness process, wherein the first node in a first cluster was previously established as the owner of the resource using the global witness process, and the second node subsequently determines that it is unable to contact the first node, managing ownership by: 

receiving, at the global witness process on the third node, a request from the second node in a second cluster to become a new owner of the resource; 
       transmitting an authorization from the third node to the second node granting ownership of the resource to the second node; and
        updating an ownership state for the resource at the third node; and 







sending, in response to another request from another node to become the owner of the resource to the global witness process at the third node, a negative acknowledgement to the another node indicating that the another node is a follower.
                           Claim 9 
          A method comprising:
        receiving, at a witness process on a first node in a first fault domain, a request from a second node in a second fault domain to become an owner of a resource shared across the second fault domain and a third fault domain, wherein a third node in the third fault domain was previously established as the owner of the resource using the witness process and the witness process maintains an ownership state for the resource;            

            determining that the second node in the second fault domain should become the owner of the resource; 
      transmitting an authorization from the witness process on the first node to the second node granting ownership of the resource to the second node; and 3Atty. Dkt. No.: NUT-PAT-1354 
       updating the ownership state for the resource at the witness process on the first node.
                          Claim 1 
A method comprising: operating a global witness process at a third node that communicates over a network to at least a first node and a second node in different clusters, 
wherein the global witness process can be checked by both the first and second nodes to determine whether either the first node or the second node becomes an owner of a resource; managing ownership of the resource shared across the different clusters using the global witness process, wherein the first node in a first cluster was previously established as the owner of the resource using the global witness process, and the second node subsequently determines that it is unable to contact the first node, managing ownership by: receiving, at the global witness process on the third node, a request from the second node in a second cluster to become a new owner of the resource; transmitting an authorization from the third node to the second node granting ownership of the resource to the second node; and updating an ownership state for the resource at the third node; and sending, in response to another request from another node to become the owner of the resource to the global witness process at the third node, a negative acknowledgement to the another node indicating that the another node is a follower.
                Claim 17
        A system comprising: a non-transitory storage medium having stored thereon a sequence of instructions; and a processor that executes the sequence of instructions to perform a set of acts comprising:          
        receiving, at a witness process on a first node in a first fault domain, a request from a second node in a second fault domain to become an owner of a resource shared across the second fault domain and a third fault domain, wherein a third node in the third fault domain was previously established as the owner of the resource using the witness process and the witness process maintains an ownership state for the resource; 4Atty. Dkt. No.: NUT-PAT-1354 determining that the second node in the second fault domain should become the owner of the resource; transmitting an authorization from the witness process on the first node to the second node granting ownership of the resource to the second node; and updating the ownership state for the resource at the witness process on the first node.
                Claim 17
         A system comprising: a non-transitory storage medium having stored thereon a sequence of instructions; and a processor that executes the sequence of instructions to perform a set of acts comprising: 
       operating a global witness process at a third node that communicates over a network to at least a first node and a second node in different clusters, wherein the global witness process can be checked by both the first and second nodes to determine whether either the first node or the second node becomes an owner of a resource; managing ownership of the resource shared across the different clusters using the global witness process, wherein the first node in a first cluster was previously established as the owner of the resource using the global witness process, and the second node subsequently determines that it is unable to contact the first node, managing ownership by: receiving, at the global witness process on the third node, a request from the second node in a second cluster to become a new owner of the resource; transmitting an authorization from the third node to the second node granting ownership of the resource to the second node; and updating an ownership state for the resource at the third node; and sending, in response to another request from another node to become the owner of the resource to the global witness process at the third node, a negative acknowledgement to the another node indicating that the another node is a follower.


As seen in the mappings above with respect to the independent claims, the US patent 11, 218,418 discloses all of the limitations of the present application. The instant application is much broader than the patent.
Furthermore, some of the dependent claims of the instant application are exactly the same with their corresponding claims in the patent. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ryland et al. (US 9,817,703 hereinafter referred to as Ryland) in view of Huras et al. (US 2011/0145627 hereinafter referred to as Huras). 

Regarding claim 1,
Ryland teaches:
  “A non-transitory computer readable medium having stored thereon a sequence of instructions which, when executed by a processor performs a set of acts comprising” (Ryland claim 12, teaches a non-transitory computer-readable storage medium storing instructions to be executed by computing devices to perform the disclosed functions). 
“receiving, at a witness process on a first node in ……a request from a second node in …….to become an owner of a resource” (Ryland col. 20 lines 26-55 and col. 3 lines 6-10, teaches lock acquiring process when a requesting nodes sending a read request to distributed key value data store to obtain a leader lock located in the distributed key value data store. Lock obtaining process performed at the distributed key value data store). 
 “wherein a third node………. was previously established as the owner of the resource using the witness process and” (Ryland col. 19 lines 65-67, col. 18 lines 58-67, col. 18 lines 34- 53, teaches a leader node as a holder the leader lock. Leader node is selected based on techniques disclosed in Figs. 1-5C.  Fig. 5C teaches a node acquiring available lock by communicating with the distributed key value data store as lock acquiring process. Thus, the node will be leader node and lock holder). 
“the witness process maintains an ownership state for the resource” (Ryland col. 18 lines 18-34, the lock acquiring process include entry values that indicates the current ownership status of the lock). 
“determining that the second node in ………should become the owner of the resource; transmitting an authorization from the witness process on the first node to the second node granting ownership of the resource to the second node” (Ryland col. 20 lines 6-46, Fig. 7C, col. 5 lines 47-56, when the lock is available, one of the requesting nodes will be selected as leader node to hold the leader lock, and receive successful indication message as leader lock holder. Electing the leader node is performed based on the lock accruing process that includes requesting node sending a conditional write request to the distributed key value data store to obtain the lock. The conditional write request updates the lock entry values regarding current ownership status for the lock).
“and updating the ownership state for the resource at the witness process on the first node” (Ryland col. 5 lines 47-56, and Fig,7C, the lock acquiring process include sending conditional write request to updates the lock entry with information indicating the current lock holder. The lock entry located in the distributed key value data store).
Ryland does not teach:
“..a first fault domain,..”
“…a second fault domain..”
“…shared across the second fault domain and a third fault domain”
“….the third fault domain..”
Huras teaches:
“…a second fault domain..” and “…the third fault domain..” (Huras [0029] Fig. 2, [0047], teaches plurality of host computers as lock requesting host computer, and lock holder host computer. Plurality of host computers in data processing system. Host computers experience failure. Examiner’s note: “fault domain” interpreted as host/cluster where a failure may happen). 
“shared across the second fault domain and a third fault domain” “the third fault domain” (Huras [0029] and Fig. 3, a lock can be shared between host computers. As discussed above the host computers may experience a failure).
“..a first fault domain,..” (Huras [0024] [0022], teaches a primary coherency processing element (PCPE), and a standby coherency processing element (SPCE) for lock management to take over the PCPE’s role during the PCPE failure. The PCPE configured to receive lock requests from host computers).
Both Ryland and Huras teaches lock management between plurality of nodes. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Ryland to include failover features in host computers and lock management element as disclosed by Huras, such inclusion helps to transfer lock ownership from failed node to available node, and to transfer the lock management role from a failed lock management element to a standby element without reconstructing lock information from failed host, and to continue the lock management at the standby (Huras [0024]). 

Regarding claim 9,
Ryland teaches:
“A method comprising: receiving, at a witness process on a first node in ……a request from a second node in …….to become an owner of a resource……” (Ryland col. 20 lines 26-55 and col. 3 lines 6-10, teaches lock acquiring process when a requesting nodes sending a read request to distributed key value data store to obtain a leader lock located in the distributed key value data store. Lock obtaining process performed at the distributed key value data store). 
 “wherein a third node………. was previously established as the owner of the resource using the witness process and” (Ryland col. 19 lines 65-68, col. 18 lines 58-68, col. 18 lines 34- 53, teaches a leader node as a holder the leader lock. Leader node is selected based on techniques disclosed in Figs. 1-5C.  Fig. 5C teaches a node acquiring available lock by communicating with the distributed key value data store as lock acquiring process. Thus, the node will be leader node and lock holder). 
“the witness process maintains an ownership state for the resource” (Ryland col. 18 lines 18-34, the lock acquiring process include entry values that indicates the current ownership status of the lock). 
“determining that the second node in ………should become the owner of the resource; transmitting an authorization from the witness process on the first node to the second node granting ownership of the resource to the second node” (Ryland col. 20 lines 26-46, Fig. 7C, col. 5 lines 47-56, when the lock is available, one of the requesting nodes will be selected as leader node to hold the leader lock, and receive successful indication message as leader lock holder. Electing the leader node is performed based on the lock accruing process that includes requesting node sending a conditional write request to the distributed key value data store to obtain the lock. The conditional write request updates the lock entry values regarding current ownership status for the lock).
 “and updating the ownership state for the resource at the witness process on the first node” (Ryland col. 5 lines 47-56, and Fig,7C, the lock acquiring process include sending conditional write request to updates the lock entry with information indicating the current lock holder. The lock entry located in the distributed key value data store).
Ryland does not teach:
“..a first fault domain,..”
“…a second fault domain..”
“shared across the second fault domain and a third fault domain”
“the third fault domain”
Huras teaches:
“…a second fault domain..” and “…the third fault domain..” (Huras [0029] Fig. 2, [0047], teaches plurality of host computers as lock requesting host computer, and lock holder host computer. Plurality of host computers in data processing system. Host computers experience failure. Examiner’s note: “fault domain” interpreted as host/cluster where a failure may happen). 
“shared across the second fault domain and a third fault domain” “the third fault domain” (Huras [0029] and Fig. 3, a lock can be shared between host computers. As discussed above the host computers may experience a failure).
“..a first fault domain,..” (Huras [0024] [0022], teaches a primary coherency processing element (PCPE), and a standby coherency processing element (SPCE) for lock management to take over the PCPE’s role during the PCPE failure. The PCPE configured to receive lock requests from host computers).
Both Ryland and Huras teaches lock management between plurality of nodes. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Ryland to include failover features in host computers and lock management element as disclosed by Huras, such inclusion helps to transfer lock ownership from failed node to available node, and to transfer the lock management role from a failed lock management element to a standby element without reconstructing lock information from failed host, and to continue the lock management at the standby (Huras [0024]). 

Regarding claim 17,
Ryland teaches:
“A system comprising: a non-transitory storage medium having stored thereon a sequence of instructions; and a processor that executes the sequence of instructions to perform a set of acts comprising:” (Ryland col. 28 lines 24-35, A computer system comprising memories to store instructions and data accessible by processors. Ryland Claim 12 also teaches a non-transitory computer readable medium to store instructions).
“receiving, at a witness process on a first node in ……a request from a second node in …….to become an owner of a resource” (Ryland col. 20 lines 26-55 and col. 3 lines 6-10, teaches lock acquiring process when a requesting nodes sending a read request to distributed key value data store to obtain a leader lock located in the distributed key value data store. Lock obtaining process performed at the distributed key value data store). 
 “wherein a third node………. was previously established as the owner of the resource using the witness process and” (Ryland col. 19 lines 65-68, col. 18 lines 58-68, col. 18 lines 34- 53, teaches a leader node as a holder the leader lock. Leader node is selected based on techniques disclosed in Figs. 1-5C.  Fig. 5C teaches a node acquiring available lock by communicating with the distributed key value data store as lock acquiring process. Thus, the node will be leader node and lock holder). 
“the witness process maintains an ownership state for the resource” (Ryland col. 18 lines 18-34, the lock acquiring process include entry values that indicates the current ownership status of the lock). 
“determining that the second node in ………should become the owner of the resource; transmitting an authorization from the witness process on the first node to the second node granting ownership of the resource to the second node” (Ryland col. 20 lines 26-46, Fig. 7C, col. 5 lines 47-56, when the lock is available, one of the requesting nodes will be selected as leader node to hold the leader lock, and receive successful indication message as leader lock holder. Electing the leader node is performed based on the lock accruing process that includes requesting node sending a conditional write request to the distributed key value data store to obtain the lock. The conditional write request updates the lock entry values regarding current ownership status for the lock).
“and updating the ownership state for the resource at the witness process on the first node” (Ryland col. 5 lines 47-56, and Fig, 7C, the lock acquiring process include sending conditional write request to updates the lock entry with information indicating the current lock holder. The lock entry located in the distributed key value data store).
Ryland does not teach:
“..a first fault domain,..”
“…a second fault domain..”
“shared across the second fault domain and a third fault domain”
“the third fault domain”
Huras teaches:
“…a second fault domain..” and “…the third fault domain..” (Huras [0029] Fig. 2, [0047], teaches plurality of host computers as lock requesting host computer, and lock holder host computer. Plurality of host computers in data processing system. Host computers experience failure. Examiner’s note: “fault domain” interpreted as host/cluster where a failure may happen). 
“shared across the second fault domain and a third fault domain” “the third fault domain” (Huras [0029] and Fig. 3, a lock can be shared between host computers. As discussed above the host computers may experience a failure).
“..a first fault domain,..” (Huras [0024] [0022], teaches a primary coherency processing element (PCPE), and a standby coherency processing element (SPCE) for lock management to take over the PCPE’s role during the PCPE failure. The PCPE configured to receive lock requests from host computers).
Both Ryland and Huras teaches lock management between plurality of nodes. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Ryland to include failover features in host computers and lock management element as disclosed by Huras, such inclusion helps to transfer lock ownership from failed node to available node, and to transfer the lock management role from a failed lock management element to a standby element without reconstructing lock information from failed host, and to continue the lock management at the standby (Huras [0024]). 

Regarding claims 2, 10 and 18, the combination of Ryland and Huras teaches all the limitations of claims 1, 9 and 17. 
Ryland teaches:
“wherein the resource to be accessed is a leadership relationship” (Ryland col. 20 lines 26-55, teaches obtaining the leader lock to become a leader node). 

Regarding claims 3, 11, 19, the combination of Ryland and Huras teaches all the limitations of claims 1, 9 and 17.
Ryland teaches: 
“wherein multiple requestors contact the witness process to establish a leadership relationship” (Ryland col. 20 lines 26-55, teaches multiple computing nod instances participating in the leader lock acquiring process to obtain the leader lock to become a leader node). 

Regarding claims 4, 12, and 20, the combination of Ryland and Huras teaches all the limitations of claims 3,11 and 19. 
Ryland teaches:
“wherein the set of acts further comprise sending an affirmative acknowledgement to one of the multiple requestors to identify a single owner of the resource, and sending a negative acknowledgement to a set of remaining requestors to generate a set of followers” (Ryland col. 20, 42-46, sending successful message to one of the node that acquired the leader lock, and sending failure indication to the other nodes participated in the leader lock acquiring process. Thus, the other nodes are not leader nodes and do not have the leader key).  

Regarding 5, 13, and 21, the combination of Ryland and Huras teaches all the limitations of claims 4, 12, 20. 
Ryland teaches:
“wherein the set of acts further comprise sending a periodic liveness signal by the owner of the resource” (Ryland col. 19 lines 20-25, the leader node periodically transmitting unique value in order to maintain possession the leader lock). 

Regarding claims 6, 14, and 22, the combination of Ryland and Huras teaches all the limitations of claims 4, 12, 20. 
Ryland teaches:
“wherein at least some of the set of followers perform a liveness measure check.” (Ryland col. 19 lines 24-35, the node without leader lock performing heart beating checking associated with the leader node whether the leader node is heart beating/renewing the lock).

Regarding claim 7, 15 and 23, the combination of Ryland and Huras teaches all the limitations of claims 1, 9 and 17.
Ryland teaches:
“wherein the set of acts further comprise comparing a respective last known state value to a stored state value that is stored in a database.” (col. 5 lines 35-46 and Fig. 1, comparing a first value and a second value obtained from lock entry in order to determine if the values are the same. The second value may represent the last known value. The lock entry maintained in the lock table in distributed key value data store).

Regarding claims 8, 16, and 24, the combination of Ryland and Huras teaches all the limitations of claims 1, 9 and 17.
Ryland teaches:
“wherein the database comprises a plurality of state tables or a plurality of state values” (Ryland Fig. 1, col. 5 lines 35-46 the distributed key value data store comprising lock table to hold lock entry. The lock table comprising lock entry in which multiple values stored recorded the leader lock). 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references teach lock ownership management between nodes.
Colpo et al. (US 2014/0245287)
Patwardhan et al. (US 8,655,851) 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/Examiner, Art Unit 2456                                                                                                                                                                                                        
/HANNAH S WANG/Primary Examiner, Art Unit 2456